United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 19, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-10932
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARTIN A. CALDERON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:03-CR-88-1
                       --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Martin A. Calderon, federal prisoner # 25031-051, appeals

the denial of his postjudgment motion, “Replevin/Sequestration

Return of Creditor’s Secured Property.   Release of Debtor’s

Surety, and Vacate Exemption.”   In the motion, Calderon referred

to himself as “DEBTOR ROY MARTINEZ/AKA/MARTIN CALDERON” and asked

the district court to vacate “the original action against DEBTOR”

and to “release the DEBTOR’S surety Roy Martinez/aka/ Martin

Calderon from liability.”   The district court denied the motion,

finding that it was frivolous.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-10932
                                -2-

     Calderon has appealed from the denial of a meaningless

motion.   See United States v. Early, 27 F.3d 140, 141-42 (5th

Cir. 1994).   No matter how his postconviction motion is

construed, the appeal of its denial is frivolous.   See Montgomery

v. United States, 933 F.2d 348, 350 (5th Cir. 1991).   The appeal

is therefore dismissed.   See 5TH CIR. R. 42.2.

     Calderon is warned that further frivolous filings will

result in the imposition of sanctions.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.